NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIONTE HOUFF, AKA Bird, AKA                     No.    21-55037
Birdman, AKA Tay,
                                                D.C. No. 5:20-cv-00645-SB-AFM
                Petitioner-Appellant,

 v.

FEDERAL BUREAU OF PRISONS;                      MEMORANDUM*
FELIPE MARTINEZ,

                Respondents-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                 Stanley Blumenfeld, Jr., District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Federal prisoner Dionte Houff appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas corpus petition, which challenged a

prison disciplinary proceeding in which he was sanctioned with the loss of good



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conduct time credits. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, see Lane v. Salazar, 911 F.3d 942, 947 (9th Cir. 2018), and we affirm.

      Houff first contends that the disciplinary hearing officer (“DHO”) was not

impartial because, inter alia, he relied on Houff’s silence when finding that Houff

committed the prohibited act of possession of a weapon. Because other

incriminating evidence was presented, the DHO properly drew an adverse

inference from Houff’s silence. See Baxter v. Palmigiano, 425 U.S. 308, 316-20

(1976). Houff’s other allegations of impartiality are unsupported by the record,

which shows that he was not denied an impartial decision maker. See Wolff v.

McDonnell, 418 U.S. 539, 570-71 (1974).

      Houff also contends that, in light of an apparent typographical error in the

record of his prison disciplinary proceedings, there was insufficient evidence to

show he committed a violation. Despite the error, due process was satisfied

because there was “some evidence” supporting the decision. See Superintendent v.

Hill, 472 U.S. 445, 455 (1985). Similarly, the fact that the investigator and the

DHO gave slightly differing estimates of the length of Houff’s weapon does not

demonstrate that the disciplinary decision was “not supported by any evidence.”

Id.

      We do not address Houff’s contentions that the Bureau of Prisons failed to

follow its administrative procedures and regulations because they are raised for the


                                          2                                    21-55037
first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   21-55037